UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) MICHAEL J. LEARY, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4490 Date of fiscal year end: 12/31 Date of reporting period: 12/31/11 ITEM 1. REPORTS TO STOCKHOLDERS. John Hancock Lifestyle Aggressive Portfolio Goal and strategy The Portfolio seeks long-term growth of capital. Current income is not a consideration. The Portfolio operates as a fund of funds and normally invests 100% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity 97.3% of Total U.S. Large Cap 50.5% International Large Cap 8.8% Emerging Markets 8.4% U.S. Mid Cap 7.5% Large Blend 5.5% International Small Cap 5.1% U.S. Small Cap 5.0% Natural Resources 3.0% Real Estate 2.0% Health Sciences 1.0% Small Growth 0.5% Fixed Income 0.5% of Total Intermediate Bond 0.5% Currency 2.2% of Total As a percentage of net assets on 12-31-11. Portfolio results During the 12 months ended December 31, 2011, the total returns for John Hancock Lifestyle Aggressive Portfolio’s Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class R6 and Class 1 shares were: –7.09%, –7.83%, –7.76%, –7.49%, –7.41%, –7.13%, –6.76%, –7.95% 1 and –6.66%, respectively, excluding sales charges. In comparison, the S&P 500 Index returned 2.11%, over the same period. The Portfolio’s Class A share results underperformed the –1.27% return of Morningstar, Inc.’s large blend fund average. 2 Performance review In 2011, the markets were driven by macroeconomic factors and a “risk on/risk off” mentality in which investors flocked either to the broad S&P 500 Index or the Barclays Capital U.S. Aggregate Bond Index. As a result, most diversifying sectors that typically help performance were detractors this year. For example, underperformance from allocations to emerging markets and global natural resource equities was in contrast to their positive contributions in 2010. On the positive side, U.S. real estate added slightly to relative performance. The shifting market currents this year also proved to be a difficult environment for many managers, including some underlying fund managers in the Portfolio relative to their funds’ performance indexes. For example, Emerging Markets Fund (DFA), which had been a strong contributor last year, detracted from relative performance due to its emphasis on smaller-cap issues. However, there were a number of bright spots where the funds outperformed their indexes. U.S. Equity Fund (GMO) (formerly U.S. Multi-Sector Fund) and International Core Fund (GMO) had success as the market began to reward the kind of high-quality stocks that the funds emphasize. Currency Strategies Fund (First Quadrant) gained from its short position (a negative stance) in the Swiss franc, which declined in the second half of the year. The Portfolio added or increased exposure to several managers, including those with defensive strategies. For yield-oriented, defensive strategies these included Global Shareholder Yield Fund (Epoch), Redwood Fund (RCM) and Capital Appreciation Value Fund (T. Rowe Price). Additionally, to capitalize on promising opportunities in the attractive health care sector, we added Health Sciences Fund (T.Rowe Price). We believe these additions, combined with our ongoing exposure to the growth potential in emerging markets, help position the Portfolio well in today’s environment. Over the lifetime of the Lifestyle Portfolios, there have been occasionally challenging periods, like 2011, when diversification was out of favor and more narrowly focused approaches were more successful. These episodes typically are short term, and historically they have been followed by periods in which diversification enhances performance. Although past performance does not guarantee future results, we firmly believe that continuing a balanced strategy founded on a range of diversified asset classes can be an important key to long-term investment success. 1 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. 2 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. This commentary reflects the views of the portfolio management team through the end of the Portfolio’s period discussed in this report. The team’s statements reflect its own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 4 Lifestyle Portfolios | Annual report Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Start date 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 Ending Value $10,617 $10,640 $9,773 $10,959 $11,150 $11,357 $10,117 $11,449 Index 1 12,045 12,045 10,670 12,045 12,045 12,045 12,081 12,081 Index 2 10,980 10,980 9,021 10,980 10,980 10,980 10,927 10,927 S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. MSCI EAFE Index (Europe, Australasia, Far East) (gross of foreign withholding taxes on dividends) — is a free float adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Performance chart Total returns with maximum sales charge for the period ended 12-31-11 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 Average annual returns — 1 year –11.74% –12.41% –8.68% –7.49% –7.41% –7.13% –6.76% –7.95% –6.66% Average annual returns — 5 years –2.91% –2.99% –2.62% –2.20% –2.17% –1.87% –1.56% –3.35% –1.43% Average annual returns —10 years — Average annual returns — Since inception 0.88% 0.97% 1.00% –0.43% 1.49% 1.77% 2.07% 0.19% 2.20% Cumulative returns — 1 year –11.74% –12.41% –8.68% –7.49% –7.41% –7.13% –6.76% –7.95% –6.66% Cumulative returns — 5 years –13.71% –14.08% –12.42% –10.55% –10.37% –9.01% –7.58% –15.66% –6.95% Cumulative returns — 10 years — Cumulative returns — Since inception 5.60% 6.17% 6.40% –2.27% 9.59% 11.50% 13.57% 1.17% 14.49% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class R6 and Class 1 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R3 Class R4 Class R5 Class R6 Class 1 Net (%) 1.47 2.24 2.17 1.75 1.70 1.41 1.12 1.00 1.00 Gross (%) 1.47 2.24 2.17 1.75 1.70 1.41 1.12 2.22 1.00 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Annual report | Lifestyle Portfolios 5 John Hancock Lifestyle Growth Portfolio Goal and strategy The Portfolio seeks long-term growth of capital. Current income is also a consideration. The Portfolio operates as a fund of funds and normally invests approximately 20% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 80% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity 81.7% of Total U.S. Large Cap 45.4% International Large Cap 6.9% U.S. Mid Cap 6.4% Emerging Markets 6.2% Large Blend 4.8% International Small Cap 3.5% U.S. Small Cap 3.1% Natural Resources 2.1% Real Estate 1.9% Health Sciences 1.0% Small Growth 0.4% Fixed Income 16.1% of Total Multi-Sector Bond 5.0% Intermediate Bond 3.8% High-Yield Bond 3.7% Bank Loan 2.5% Global Bond 0.6% Treasury Inflation-Protected Securities 0.5% Currency 2.2% of Total As a percentage of net assets on 12-31-11. Portfolio results During the 12 months ended December 31, 2011, the total returns for John Hancock Lifestyle Growth Portfolio’s Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares were: –5.30%, –5.91%, –5.90%, –5.59%, –5.50%, –5.18%, –4.92%, –5.63% 1 , –4.84% and –4.72%, respectively, excluding sales charges. In comparison, the S&P 500 Index returned 2.11%, the Barclays Capital U.S. Aggregate Bond Index returned 7.84% and a blended index — 80% S&P 500 Index/20% Barclays Capital U.S. Aggregate Bond Index — returned 3.45% over the same period. The Portfolio’s Class A shares underperformed the –3.80% return of Morningstar, Inc.’s average aggressive allocation fund. 2 Performance review In 2011, the markets were driven by macroeconomic factors and a “risk on/risk off” mentality in which investors flocked to either the broad S&P 500 Index or the Barclays Capital U.S. Aggregate Bond Index. As a result, most diversifying sectors that typically help performance were detractors this year. For example, underperformance from allocations to emerging markets, global natural resource equities and multi-sector and high-yield bonds was in contrast to their positive contributions in 2010. On the positive side, Treasury Inflation-Protected Securities (TIPS) and U.S. real estate added slightly to relative performance. The shifting market currents this year also proved to be a difficult environment for many managers, including some underlying fund managers in the Portfolio relative to their funds’ performance indexes. For example, Emerging Markets Fund (DFA), which had been a strong contributor last year, detracted from relative performance due to its emphasis on smaller-cap issues. However, there were a number of bright spots where the funds outperformed their indexes. For example, U.S. Equity Fund (formerly U.S. Multi-Sector Fund) (GMO) and International Core Fund (GMO) had success as the market began to reward the kind of high-quality stocks that these funds emphasize. The Portfolio added or increased exposure to several managers during the year, including those with defensive strategies. These included Global Shareholder Yield Fund (Epoch), Redwood Fund (RCM) and Capital Appreciation Value Fund (T. Rowe Price). Additionally, to capitalize on promising opportunities we see in the attractive health care sector, we added Health Sciences Fund (T.Rowe Price). We believe these additions, combined with our ongoing exposure to the growth potential in emerging markets, help position the Portfolio well in today’s environment. Over the lifetime of the Lifestyle Portfolios, there have been occasionally challenging periods, like 2011, when diversification was out of favor and more narrowly focused approaches were more successful. These episodes typically are short term, and historically they have been followed by periods in which diversifica-tion enhances performance. Although past performance is no guarantee of future results, we firmly believe that continuing a balanced strategy founded on a range of diversified asset classes can be an important key to long-term investment success. 1 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. 2 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. This commentary reflects the views of the portfolio management team through the end of the Portfolio’s period discussed in this report. The team’s statements reflect its own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 6 Lifestyle Portfolios | Annual report Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Ending Value $11,227 $11,255 $10,481 $11,584 $11,796 $12,006 $11,228 $12,088 $11,133 Index 1 12,045 12,045 10,670 12,045 12,045 12,045 12,081 12,081 11,134 Index 2 14,458 14,458 13,997 14,458 14,458 14,458 14,464 14,464 14,399 Index 3 12,682 12,682 11,432 12,682 12,682 12,682 12,714 12,714 11,895 S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index — an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 80% S&P 500/20% Barclays Capital U.S. Aggregate Bond Index Blend — is comprised of 80% S&P 500 Index and 20% Barclays Capital U.S. Aggregate Bond Index. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Performance chart Total returns with maximum sales charge for the period ended 12-31-11 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Average annual returns — 1 year –10.05% –10.55% –6.82% –5.59% –5.50% –5.18% –4.92% –5.63% –4.84% –4.72% Average annual returns — 5 years –1.27% –1.35% –0.95% –0.55% –0.50% –0.20% 0.10% –0.96% 0.21% 0.26% Average annual returns —10 years — Average annual returns — Since inception 1.78% 1.88% 1.92% 0.89% 2.40% 2.70% 2.99% 1.88% 3.10% 1.97% Cumulative returns — 1 year –10.05% –10.55% –6.82% –5.59% –5.50% –5.18% –4.92% –5.63% –4.84% –4.72% Cumulative returns — 5 years –6.20% –6.55% –4.65% –2.73% –2.48% –0.98% 0.49% –4.70% 1.04% 1.31% Cumulative returns — 10 years — Cumulative returns — Since inception 11.60% 12.27% 12.55% 4.81% 15.84% 17.96% 20.06% 12.28% 20.88% 11.33% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R3 Class R4 Class R5 Class R6 Class 1 Class 5 Net (%) 1.43 2.14 2.12 1.67 1.63 1.31 1.04 0.95 0.95 0.90 Gross (%) 1.43 2.14 2.12 1.67 1.63 1.31 1.04 1.37 0.95 0.90 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Annual report | Lifestyle Portfolios 7 John Hancock Lifestyle Balanced Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with a greater emphasis on growth of capital. The Portfolio operates as a fund of funds and normally invests approximately 40% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 60% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity 58.9% of Total U.S. Large Cap 33.7% U.S. Mid Cap 4.4% International Large Cap 4.4% Emerging Markets 3.8% Large Blend 3.3% International Small Cap 2.4% U.S. Small Cap 2.4% Real Estate 1.7% Natural Resources 1.5% Health Sciences 1.0% Small Growth 0.3% Fixed Income 38.9% of Total Intermediate Bond 11.6% Multi-Sector Bond 11.4% High-Yield Bond 5.9% Bank Loan 5.1% Global Bond 3.1% Treasury Inflation-Protected Securities 1.8% Currency 2.2% Total As a percentage of net assets on 12-31-11. Portfolio results During the 12 months ended December 31, 2011, the total returns for John Hancock Lifestyle Balanced Portfolio’s Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class R6 and Class 1 and Class 5 shares were: –2.62%, –3.30%, –3.29%, –2.94%, –2.82%, –2.52%, –2.23%, –2.90% 1 , –2.10% and –2.13%, respectively, excluding sales charges. In comparison, the S&P 500 Index returned 2.11%, the Barclays Capital U.S. Aggregate Bond Index returned 7.84% and a blended index — 60% S&P 500 Index/40% Barclays Capital U.S. Aggregate Bond Index — returned 4.69% over the same period. The Portfolio’s Class A shares underperformed the –0.11% return of Morningstar, Inc.’s moderate allocation fund average. 2 Performance review In 2011, the markets were driven by macroeconomic factors and a “risk on/risk off” mentality in which investors flocked to either the broad S&P 500 Index or the Barclays Capital U.S. Aggregate Bond Index. As a result, most diversifying sectors that typically help performance were detractors this year. For example, underper-formance from allocations to emerging markets and multi-sector and high-yield bonds was in contrast to their positive contributions in 2010. On the positive side, Treasury Inflation-Protected Securities (TIPS) and U.S. real estate added modestly to relative performance. The shifting market currents this year also proved to be a difficult environment for many managers, including some underlying fund managers in the Portfolio relative to their funds’ performance indexes. For example, Emerging Markets Fund (DFA), which had been a strong contributor last year, detracted from relative performance due to its emphasis on smaller-cap issues. However, there were a number of bright spots where the funds outperformed their indexes. U.S. Equity Fund (formerly U.S. Multi-Sector Fund) (GMO) and International Core Fund (GMO) had success as the market began to reward the kind of high-quality stocks that these funds emphasize. The Portfolio added or increased exposure to several managers during the year, including those with defensive strategies. These include Global Shareholder Yield Fund (Epoch), Redwood Fund (RCM) and Capital Appreciation Value Fund (T. Rowe Price). Additionally, to capitalize on promising opportunities we see in the attractive health care sector, we added Health Sciences Fund (T.Rowe Price). We believe these additions, combined with our ongoing exposure to the growth potential in emerging markets, help position the Portfolio well in today’s environment. Over the lifetime of the Lifestyle Portfolios, there have been occasionally challenging periods, like 2011, when diversification was out of favor and more narrowly focused approaches were more successful. These episodes typically are short term, and historically they have been followed by periods in which diversifica-tion enhances performance. Although past performance is no guarantee of future results, we firmly believe that continuing a balanced strategy founded on a range of diversified asset classes can be an important key to long-term investment success. 1 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. 2 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. This commentary reflects the views of the portfolio management team through the end of the Portfolio’s period discussed in this report. The team’s statements reflect its own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 8 Lifestyle Portfolios | Annual report Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Ending Value $11,828 $11,882 $11,097 $12,228 $12,447 $12,675 $11,843 $12,742 $11,921 Index 1 12,045 12,045 10,670 12,045 12,045 12,045 12,081 12,081 11,134 Index 2 14,458 14,458 13,997 14,458 14,458 14,458 14,464 14,464 14,399 Index 3 13,252 13,252 12,157 13,252 13,252 13,252 13,277 13,277 12,614 S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index — is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 60% S&P 500/40% Barclays Capital U.S. Aggregate Bond Index Blend — is comprised of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Performance chart Total returns with maximum sales charge for the period ended 12-31-11 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Average annual returns — 1 year –7.47% –8.03% –4.24% –2.94% –2.82% –2.52% –2.23% –2.90% –2.10% –2.13% Average annual returns — 5 years 0.13% 0.05% 0.45% 0.76% 0.92% 1.22% 1.53% 0.45% 1.62% 1.65% Average annual returns —10 years — Average annual returns — Since inception 2.68% 2.74% 2.82% 1.99% 3.29% 3.59% 3.89% 2.76% 3.98% 3.24% Cumulative returns — 1 year –7.47% –8.03% –4.24% –2.94% –2.82% –2.52% –2.23% –2.90% –2.10% –2.13% Cumulative returns — 5 years 0.65% 0.24% 2.27% 3.86% 4.70% 6.26% 7.89% 2.26% 8.37% 8.55% Cumulative returns — 10 years — Cumulative returns — Since inception 17.81% 18.28% 18.82% 10.97% 22.28% 24.47% 26.75% 18.43% 27.42% 19.21% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R3 Class R4 Class R5 Class R6 Class 1 Class 5 Net (%) 1.40 2.11 2.10 1.67 1.60 1.26 0.99 0.93 0.93 0.88 Gross (%) 1.40 2.11 2.10 1.67 1.60 1.26 0.99 1.36 0.93 0.88 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Annual report | Lifestyle Portfolios 9 John Hancock Lifestyle Moderate Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with a greater emphasis on income. The Portfolio operates as a fund of funds and normally invests approximately 60% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 40% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity 38.1% of Total U.S. Large Cap 24.6% Large Blend 2.4% U.S. Mid Cap 2.5% Emerging Markets 2.1% International Large Cap 1.9% Real Estate 1.5% U.S. Small Cap 1.0% International Small Cap 1.0% Natural Resources 1.0% Small Growth 0.1% Fixed Income 59.6% of Total Intermediate Bond 24.6% Multi-Sector Bond 14.7% Bank Loan 7.4% High-Yield Bond 7.1% Global Bond 3.4% Treasury Inflation-Protected Securities 2.4% Currency 2.3% of Total As a percentage of net assets on 12-31-11. Portfolio results During the 12 months ended December 31, 2011, the total returns for John Hancock Lifestyle Moderate Portfolio’s Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares were: 0.73%, –0.08%, –0.05%, 0.21%, 0.38%, 0.65%, 1.00%, –0.32% 1 , 1.12%, and 1.17%, respectively, excluding sales charges. In comparison, the S&P 500 Index returned 2.11%, the Barclays Capital U.S. Aggregate Bond Index returned 7.84% and a blended index — 40% S&P 500 Index/60% Barclays Capital U.S. Aggregate Bond Index — returned 5.84% over the same period. The Portfolio’s Class A shares trailed the 1.70% return of Morningstar, Inc.’s conservative allocation fund average. 2 Performance review In 2011, the markets were driven by macroeconomic factors and a “risk on/risk off” mentality in which investors flocked to either the broad S&P 500 Index or the Barclays Capital U.S. Aggregate Bond Index. As a result, most diversifying sectors that typically help performance were detractors this year. For example, underperformance from allocations to emerging markets and multi-sector and high-yield bonds was in contrast to their positive contributions in 2010. On the positive side, Treasury Inflation-Protected Securities (TIPS) and U.S. real estate added to relative performance. The shifting market currents this year also proved to be a difficult environment for many managers, including some underlying fund managers in the Portfolio relative to their funds’ performance indexes. Total Return Fund (PIMCO) was hurt by its sizable underweight in U.S. Treasuries, which was one of the best performing bond sectors. High Income Fund (John Hancock) was hurt by positions in poor performing industries such as airlines and gaming. However, there were a number of bright spots where the funds outperformed their indexes. U.S. Equity Fund (formerly U.S. Multi-Sector Fund) (GMO) had relative success as the market began to reward the kind of high-quality stocks that the fund emphasizes. Currency Strategies Fund (First Quadrant) gained from its short position (a negative stance) in the Swiss franc, which declined in the second half of the year. The Portfolio added or increased exposure to several managers during the year, including those with defensive strategies. For yield-oriented, defensive strategies we added Redwood Fund (RCM) and Capital Appreciation Value Fund (T. Rowe Price). To our U.S. large-cap roster, we established a position in All Cap Value Fund (Lord Abbett). Over the lifetime of the Lifestyle Portfolios, there have been occasionally challenging periods, like 2011, when diversification was out of favor and more narrowly focused approaches were more successful. These episodes typically are short term, and historically they have been followed by periods in which diversifica-tion enhances performance. Although past performance is no guarantee of future results, we firmly believe that continuing a balanced strategy founded on a range of diversified asset classes can be an important key to long-term investment success. 1 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. 2 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. This commentary reflects the views of the portfolio management team through the end of the Portfolio’s period discussed in this report. The team’s statements reflect its own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 10 Lifestyle Portfolios | Annual report Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Ending Value $12,399 $12,461 $11,892 $12,802 $12,998 $13,272 $11,769 $13,364 $12,755 Index 1 12,045 12,045 10,670 12,045 12,045 12,045 12,081 12,081 11,134 Index 2 14,458 14,458 13,997 14,458 14,458 14,458 14,464 14,464 14,399 Index 3 13,743 13,743 12,834 13,743 13,743 13,743 13,763 13,763 13,278 S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index — is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 40% S&P 500/60% Barclays Capital U.S. Aggregate Bond Index Blend — is comprised of 40% S&P 500 Index and 60% Barclays Capital U.S. Aggregate Bond Index. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Performance chart Total returns with maximum sales charge for the period ended 12-31-11 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Average annual returns — 1 year –4.28% –4.94% –1.03% 0.21% 0.38% 0.65% 1.00% –0.32% 1.12% 1.17% Average annual returns — 5 years 1.77% 1.67% 2.09% 2.44% 2.50% 2.78% 3.13% 1.20% 3.27% 3.32% Average annual returns —10 years — Average annual returns — Since inception 3.48% 3.53% 3.61% 3.33% 4.06% 4.32% 4.67% 2.66% 4.78% 4.52% Cumulative returns — 1 year –4.28% –4.94% –1.03% 0.21% 0.38% 0.65% 1.00% –0.32% 1.12% 1.17% Cumulative returns — 5 years 9.18% 8.63% 10.92% 12.80% 13.12% 14.67% 16.66% 6.16% 17.43% 17.73% Cumulative returns — 10 years — Cumulative returns — Since inception 23.67% 23.99% 24.61% 18.92% 28.02% 29.98% 32.72% 17.69% 33.64% 27.55% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R3 Class R4 Class R5 Class R6 Class 1 Class 5 Net (%) 1.36 2.08 2.06 1.67 1.61 1.33 0.99 0.88 0.88 0.83 Gross (%) 1.36 2.08 2.06 1.67 1.61 1.33 0.99 2.28 0.88 0.83 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Annual report | Lifestyle Portfolios 11 John Hancock Lifestyle Conservative Portfolio Goal and strategy The Portfolio seeks a high level of current income with some consideration given to growth of capital. The Portfolio operates as a fund of funds and normally invests approximately 80% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 20% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity 19.7% of Total U.S. Large Cap 15.2% Real Estate 1.3% U.S. Mid Cap 1.0% Natural Resources 0.7% U.S. Small Cap 0.5% Emerging Markets 0.5% International Large Cap 0.5% Fixed Income 78.1% of Total Intermediate Bond 33.1% Multi-Sector Bond 16.3% Bank Loan 8.9% High-Yield Bond 7.4% Short-Term Bond 4.4% Global Bond 4.3% Treasury Inflation-Protected Securities 3.7% Currency 2.2% of Total As a percentage of net assets on 12-31-11. Portfolio results During the 12 months ended December 31, 2011, the total returns for John Hancock Lifestyle Conservative Portfolio’s Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class R6 and Class 1 shares were: 2.75%, 2.01%, 1.95%, 2.19%, 2.30%, 2.65%, 3.00%, 1.46% 1 and 3.16%, respectively, excluding sales charges. In comparison, the S&P 500 Index returned 2.11%, the Barclays Capital U.S. Aggregate Bond Index returned 7.84% and a blended index — 20% S&P 500 Index/80% Barclays Capital U.S. Aggregate Bond Index — returned 6.89% over the same period. The Portfolio’s Class A shares outperformed the 1.70% return of Morningstar, Inc.’s conservative allocation fund average. 2 Performance review In 2011, the markets were driven by macroeconomic factors and a “risk on/risk off” mentality in which investors flocked to either the broad S&P 500 Index or the Barclays Capital U.S. Aggregate Bond Index. As a result, most diversifying sectors that typically help performance were detractors this year. For example, underper-formance from allocations to emerging markets, global natural resource equities and multi-sector and high-yield bonds, and bank loans, was in contrast to their positive contributions in 2010. On the positive side, Treasury Inflation-Protected Securities (TIPS) and U.S. real estate added to relative performance. The shifting market currents this year also proved to be a difficult environment for many managers, including some underlying fund managers in the Portfolio relative to their funds’ performance indexes. Total Return Fund (PIMCO) was hurt by its sizable underweight in U.S. Treasuries, which was one of the best-performing bond sectors. High Income Fund (John Hancock) was hurt by positions in poor-performing industries such as airlines and gaming. Multi Sector Bond Fund (Stone Harbor) trailed due to its short duration (interest-rate sensitivity), which hurt as rates fell, and its overweight in high-yield bonds. However, there were a number of bright spots where the funds outperformed their indexes. Global Shareholder Yield Fund (Epoch) had success through its underweight and strong selection in financials and several other sectors. Currency Strategies Fund (First Quadrant) gained from its short position (a negative stance) in the Swiss franc, which declined in the second half of the year. U.S. Equity Fund (formerly U.S. Multi-Sector Fund) (GMO) had relative success as the market began to reward the kind of high-quality stocks that the fund emphasizes. The Portfolio added or increased exposure to several managers during the year, including those with defensive strategies. For yield-oriented, defensive strategies we added Redwood Fund (RCM) and Capital Appreciation Value Fund (T. Rowe Price). To our U.S. large-cap roster, we established a position in All Cap Value Fund (Lord Abbett). We believe these additions should also help strengthen the Portfolio’s balance of growth potential, income generation and downside protection in today’s environment. Over the lifetime of the Lifestyle Portfolios, there have been occasionally challenging periods, like 2011, when diversification was out of favor and more narrowly focused approaches were more successful. These episodes typically are short term, and historically they have been followed by periods in which diversification enhances performance. Although past performance is no guarantee of future results, we firmly believe that continuing a balanced strategy founded on a range of diversified asset classes can be an important key to long-term investment success. 1 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. 2 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. This commentary reflects the views of the portfolio management team through the end of the Portfolio’s period discussed in this report. The team’s statements reflect its own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 12 Lifestyle Portfolios | Annual report Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Start date 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 Ending Value $12,878 $12,906 $12,522 $13,273 $13,467 $13,753 $11,964 $13,860 Index 1 12,045 12,045 10,670 12,045 12,045 12,045 12,081 12,081 Index 2 14,458 14,458 13,997 14,458 14,458 14,458 14,464 14,464 Index 3 14,148 14,148 13,450 14,148 14,148 14,148 14,161 14,161 S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index — is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 20% S&P 500/80% Barclays Capital U.S. Aggregate Bond Index Blend — is comprised of 20% S&P 500 Index and 80% Barclays Capital U.S. Aggregate Bond Index. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Performance chart Total returns with maximum sales charge for the period ended 12-31-11 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 Average annual returns — 1 year –2.37% –2.94% 0.97% 2.19% 2.30% 2.65% 3.00% 1.46% 3.16% Average annual returns — 5 years 3.13% 3.07% 3.46% 3.81% 3.89% 4.14% 4.50% 2.24% 4.65% Average annual returns —10 years — Average annual returns — Since inception 4.09% 4.16% 4.20% 4.34% 4.67% 4.91% 5.27% 2.93% 5.39% Cumulative returns — 1 year –2.37% –2.94% 0.97% 2.19% 2.30% 2.65% 3.00% 1.46% 3.16% Cumulative returns — 5 years 16.69% 16.31% 18.56% 20.58% 21.00% 22.48% 24.61% 11.70% 25.52% Cumulative returns — 10 years — Cumulative returns — Since inception 28.23% 28.78% 29.06% 25.22% 32.73% 34.67% 37.53% 19.64% 38.60% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class R6 and Class 1 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expenses are as follows: Class A Class B Class C Class R1 Class R3 Class R4 Class R5 Class R6 Class 1 Net (%) 1.33 2.05 2.03 1.59 1.57 1.32 0.95 0.85 0.85 Gross (%) 1.33 2.05 2.03 1.59 1.57 1.32 0.95 2.62 0.85 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Annual report | Lifestyle Portfolios 13 Your expenses As a shareholder of a John Hancock Funds II Lifestyle Portfolio, you incur two types of costs: (1) transaction costs, including sales charges (loads) on certain purchase and redemption fees on certain exchanges and redemptions, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other Portfolio expenses. In addition to the operating expenses that each Portfolio bears directly, the Portfolio indirectly bears a pro rata share of the operating expenses of the affiliated underlying funds in which the Portfolio invests. Because the affiliated underlying funds have varied operating expenses and transaction costs and each Portfolio may own different proportions of the underlying funds at different times, the amount of expenses incurred indirectly by the Portfolio will vary. Had these indirect expenses been reflected in the following analysis, total expenses would have been higher than the amounts shown. These examples are intended to help you understand your ongoing costs (in dollars) of investing in a Portfolio so you can compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 at the beginning of the period and held for the entire period (July 1, 2011 through December 31, 2011). Actual expenses: The first line of each share class in the tables on the following pages provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses paid during period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes: The second line of each share class in the tables on the following pages provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio for the share class and an assumed annualized rate of return of 5% per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Portfolios and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of each share class in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 14 Lifestyle Portfolios | Annual report Shareholder expense example chart Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-11 12-31-11 7-1-11–12-31-11 Expense Ratio 2 Lifestyle Aggressive Portfolio Class A Actual $1,000.00 $888.10 $2.90 0.61% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.10 3.11 0.61% Class B Actual 1,000.00 884.50 6.41 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.87 1.35% Class C Actual 1,000.00 885.20 6.22 1.31% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.60 6.67 1.31% Class R1 Actual 1,000.00 885.80 5.13 1.08% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.80 5.50 1.08% Class R3 Actual 1,000.00 886.40 4.37 0.92% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.60 4.69 0.92% Class R4 Actual 1,000.00 888.40 3.19 0.67% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.80 3.41 0.67% Class R5 Actual 1,000.00 889.70 1.33 0.28% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.80 1.43 0.28% Class R6 Actual 3 1,000.00 981.30 0.36 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% Class 1 Actual 1,000.00 890.60 0.52 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% Lifestyle Growth Portfolio Class A Actual $1,000.00 $906.90 $2.88 0.60% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.20 3.06 0.60% Class B Actual 1,000.00 904.50 6.34 1.32% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.60 6.72 1.32% Class C Actual 1,000.00 904.60 6.24 1.30% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.70 6.61 1.30% Class R1 Actual 1,000.00 905.70 4.80 1.00% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.20 5.09 1.00% Class R3 Actual 1,000.00 906.30 4.04 0.84% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.00 4.28 0.84% Class R4 Actual 1,000.00 908.00 2.65 0.55% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.40 2.80 0.55% Class R5 Actual 1,000.00 909.20 1.06 0.22% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.10 1.12 0.22% Class R6 Actual 3 1,000.00 989.30 0.33 0.10% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.51 0.10% Class 1 Actual 1,000.00 909.80 0.53 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% Class 5 Actual 1,000.00 910.20 0.29 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.90 0.31 0.06% Annual report | Lifestyle Portfolios 15 Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-11 12-31-11 7-1-11–12-31-11 Expense Ratio 2 Lifestyle Balanced Portfolio Class A Actual $1,000.00 $934.00 $2.92 0.60% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.20 3.06 0.60% Class B Actual 1,000.00 930.70 6.42 1.32% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.60 6.72 1.32% Class C Actual 1,000.00 930.80 6.33 1.30% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.70 6.61 1.30% Class R1 Actual 1,000.00 932.40 4.77 0.98% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.30 4.99 0.98% Class R3 Actual 1,000.00 933.60 3.90 0.80% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.20 4.08 0.80% Class R4 Actual 1,000.00 935.20 2.54 0.52% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.60 2.65 0.52% Class R5 Actual 1,000.00 936.60 0.93 0.19% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.20 0.97 0.19% Class R6 Actual 3 1,000.00 997.80 0.33 0.10% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.51 0.10% Class 1 Actual 1,000.00 937.30 0.54 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% Class 5 Actual 1,000.00 936.80 0.29 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.90 0.31 0.06% Lifestyle Moderate Portfolio Class A Actual $1,000.00 $967.30 $2.98 0.60% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.20 3.06 0.60% Class B Actual 1,000.00 963.90 6.68 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.87 1.35% Class C Actual 1,000.00 964.00 6.44 1.30% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.70 6.61 1.30% Class R1 Actual 1,000.00 964.60 5.30 1.07% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.80 5.45 1.07% Class R3 Actual 1,000.00 966.10 4.51 0.91% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.60 4.63 0.91% Class R4 Actual 1,000.00 967.40 3.37 0.68% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.80 3.47 0.68% Class R5 Actual 1,000.00 969.10 1.24 0.25% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.90 1.28 0.25% Class R6 Actual 3 1,000.00 1,000.60 0.37 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% Class 1 Actual 1,000.00 969.60 0.55 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% Class 5 Actual 1,000.00 969.80 0.30 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.90 0.31 0.06% 16
